Citation Nr: 0013098	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  94-05 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the lumbar spine, 
on a direct basis and as secondary to the service-
connected bilateral knee disorder.  

2. Entitlement to service connection for degenerative joint 
disease of the cervical spine, on a direct basis and as 
secondary to the service-connected bilateral knee 
disorder.    

3. Entitlement to service connection for degenerative joint 
disease of the dorsal spine, on a direct basis and as 
secondary to the service-connected bilateral knee 
disorder.  

4. Entitlement to an increased disability rating for service-
connected anxiety disorder, currently evaluated as 30 
percent disabling.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant served on active duty with the U.S. Air Force 
from March 1957 to February 1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Board notes that in a VA Form 8, Certification of Appeal, 
dated in March 2000, two issues were certified for appeal: 
service connection for arthritis of the back and service 
connection for a dental condition.   However, 38 C.F.R. § 
19.35 (1999) specifically provides that certification is for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction of an issue. It is the 
Board's responsibility to determine its own jurisdiction.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.203 (1999).

In its September 1993 rating decision, the RO denied 
entitlement to service connection for a back condition, 
(degenerative disc disease and degenerative facet disease of 
the dorsal, lumbar and sacroiliac regions).  The RO issued a 
Supplemental Statement of the Case in June 1997 addressing 
the appellant's claimed entitlement to service connection for 
arthritis of the lumbar, dorsal and cervical spine.  It is 
clear that the appellant is effectively seeking service 
connection for lumbar, dorsal, and cervical spine disorders, 
and such have been adjudicated by the RO.  The Board will 
therefore treat these as separate issues.  

With respect to the dental issue, by rating decision in July 
1999, the RO granted service connection for temporomandibular 
joint syndrome and a number of allied dental conditions.  A 
20 percent disability evaluation was assigned.  To the 
Board's knowledge, a Notice of Disagreement has not been 
filed.  See Grantham v. Brown, 114 F.3d 1156 (1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability].  The only dental disease for which service 
connection was requested and not granted is gingivitis.  
However, in a January 1997 VA Form 9, the appellant 
specifically stated that he did not wish to continue his 
appeal as to that matter.  See 38 C.F.R. § 20.204 (1999).  
Accordingly, the Board is without jurisdiction and will 
discuss the dental claim no further.

Service connection for degenerative joint disease of the left 
and right knees and for ankylosing spondylitis was also 
denied in the July 1999 RO rating decision, as was 
entitlement to an increased evaluation for bilateral knee 
synovitis.  To the Board's knowledge, a Notice of 
Disagreement has not been filed as to any of these issues.  
These matters are therefore not before the Board for review.  
See Manlicon v. West, 12 Vet. App. 238 (1999) [the filing of 
a Notice of Disagreement initiates the appeal process].  


FINDING OF FACT

The preponderance of the evidence indicates that the 
appellant's degenerative joint disease of the lumbar, 
cervical, and dorsal spine and degenerative disc disease of 
the lumbar spine were not incurred in service or as a result 
of his service-connected bilateral knee synovitis.  


CONCLUSION OF LAW

Degenerative joint disease of the lumbar, cervical, and 
dorsal spine; and degenerative disc disease of the lumbar 
spine were not incurred in service or as a result of the 
service-connected bilateral knee synovitis.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In essence, the appellant argues that he sustained lumbar, 
cervical and dorsal spine disorders as a result of active 
military duty or as a result of his service-connected 
bilateral knee synovitis.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction. See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
38 U.S.C.A. § 7104(d)(1) (West 1991).  

In light of this requirement of law, the Board will first 
review all pertinent evidence of record.  Because the 
evidence as to the appellant's claimed orthopedic disorders 
has essentially been developed contemporaneously, the Board 
will review the record as to the appellant's claimed lumbar, 
dorsal and cervical spine disorders in a single section.  The 
relevant law, regulations and Court decisions will then be 
discussed.  The Board will then analyze the appellant's 
claims.

Factual background

The appellant's service medical records reveal that he was 
periodically treated for bilateral foot and ankle pain, 
attributed to Achilles tendonitis.  The appellant was treated 
in September 1975 for back muscle soreness; his symptoms were 
attributed to an upper viral infection.  The appellant was 
also treated for bilateral knee pain on various occasions.

While serving on active duty, the appellant underwent 
physical examinations in 
March 1957, November 1958, January 1966, July 1968, October 
1973, and May 1977.  These reports, and the appellant's 
December 1977 pre-retirement report of medical examination, 
reflect that his spine was noted to be normal.  Although the  
examining physician, (a medical officer of the U.S. Air 
Force) noted that the appellant had various other symptoms 
and diagnoses during the course of his pre-service and 
service years, none of the significant history reflects any 
back or neck symptoms.  The examiner also stated that the 
appellant then denied, in part, "all other significant 
medical or surgical history."  

An accompanying report of medical history questionnaire 
reflects that the appellant denied then having, or ever 
having had recurrent back pain.  The report of medical 
history questionnaire also reflects the appellant's report 
that he was in "good health."  The appellant further 
certified that the information was true and complete to the 
best of his knowledge, and signed the questionnaire.     

The appellant underwent a VA physical examination in October 
1978.  In part, it was noted that the appellant had undergone 
removal of a ganglion of the right foot, and that he had 
superficial cutaneous neuropathy of the appendage.  He was 
diagnosed to have asymptomatic bilateral Achilles tendinitis, 
and chronic bilateral synovitis of the knee joints.  The 
report of orthopedic examination is devoid of any complaints 
relative to the appellant's back. 

By rating decision dated in December 1978, service connection 
was granted for bilateral synovitis of the knee joints and 
bilateral tendonitis.  

In an October 1979 letter, J.W.B., M.D., reported that he 
diagnosed the appellant to have recurrent Achilles tendonitis 
and a radial ganglion of the left wrist.  Dr. B. did not note 
any developing back or neck pain resulting from the disorder.  

The appellant underwent a VA physical examination in December 
1979.  It was noted that the appellant was then working out 
at a health club two or three times a week.  He was again 
noted to have a history of bilateral Achilles tendonitis that 
was then without significant objective abnormality.  He was 
also diagnosed to have chronic synovitis of the knees.   

A chronological medical treatment record dated in April 1981 
authored by D.F.H., M.D., reflects that the appellant was 
then "physically active.  In a February 1989 entry authored 
by J.F.P., M.D., and generated during the course of 
appellant's treatment for hypertension, it was noted that the 
appellant had been "working out like a mad man.  He does all 
kinds of both aerobic and anaerobic types of activities 
building strength and in theory building endurance."  

The appellant underwent a VA physical examination in May 
1989.  He was diagnosed to have bilateral arthritis of the 
knees that was degenerative in nature with chondrocalcinosis.  
There was no mention in the body of the report of any neck or 
back pain.  

The appellant underwent a VA physical examination in July 
1993.  The appellant reported that he began having lower back 
symptoms two and one half years earlier (i.e., approximately 
in early 1991) when he was doing some back exercises for 
conditioning.  He specifically related that he developed 
severe low back pain while performing abdominal "crunches," 
(i.e., partial sit-ups).  He stated that he treated himself 
with heat and ice.  

Radiographic examination revealed some degenerative arthritis 
of both hips, and mild dorsolumbar scoliosis.  A significant 
amount of degenerative disk disease in the lower dorsal and 
upper lumbar spine was noted.  The disk at T11-12 appeared to 
be solidly fused with large osteophytes forming on all sides, 
and similar findings were present at T10-11.  There was noted 
to be degenerative disk disease at T12-L1, and L5-S1.  The 
examiner opined there was nothing in the examination that 
would link the appellant's back symptoms to his knee 
disorder.    

In an August 1993 letter, T.H.Y., M.D., stated that the 
appellant currently had a sacral declination, lumbar 
scoliosis to the right, first degree spondylolisthesis and 
evidence of postural decompensation of the lumbosacral spine 
as well as modest degenerative disc disease at L5-S1, and 
listed the clinical measurements as to these abnormalities.  
He opined the "natural history of this condition" was 
"degenerative," and that he "concluded that his condition 
did exist to a significant degree" upon the appellant's 
discharge from the Air Force.  Dr. Y stated that the 
appellant was "asymptomatic at his discharge but with 
subsequent trauma, he has become affected with his present 
dysfunction."    

In a letter dated in November 1996, S.H.K., M.D., reported 
that the appellant then complained of pain in the neck, upper 
back, and aching in the right shoulder.  He reported that the 
complaint was insidious in its origin - there had been no 
specific inciting event, reported history of previous injury 
or treatment.  He added that assuming the appellant's account 
was correct, his current problem was not a work-related 
injury.

In a December 1996 letter, Dr. S.H.K. stated that the 
appellant had a chronic degenerative condition in his neck 
and upper back that severely limited his ability to perform 
work-related activities.  He stated that this was a 
"longstanding degenerative condition and has most likely 
progressed since his 1978 discharge."  

In a letter dated in May 1997, Dr. S.H.K. stated that the 
appellant's service-connected bilateral knee disorder had 
"co-existed contemporaneously with the degenerative process 
that affected his back," producing a chronic degenerative 
condition of his neck and back.  Dr. S.H.K. stated that the 
etiology of the disorders had been the same.  In an October 
1997 letter, Dr. S.H.K. reiterated these findings.    

The appellant underwent a VA physical examination in May 
1997.  He was diagnosed to have degenerative joint disease of 
the cervical spine.  The examiner observed that the appellant 
had received no examinations for neck or upper back pain 
while on active military duty.  She observed that the 
appellant believed his service-connected bilateral knee 
synovitis was the same process as that present in his neck.  
She further stated that the appellant may have developed 
degenerative joint disease while on active duty, although she 
further observed that there was no evidence of treatment for 
the disorder at that time.  The examiner further related the 
appellant's report of having been treated for the disorder 
"shortly after retirement," presumably from military 
service.  

The appellant underwent a VA physical examination in April 
1998.  The appellant informed the examiner that he began 
developing spinal pain, including lower back and neck pain, 
while he was on active military duty.  The appellant was 
diagnosed to have degenerative disc disease of the cervical 
spine, and degenerative disc and joint disease of the 
thoracic and lumbar spine.  The examiner commented that there 
was no evidence indicating that the appellant had been 
treated for these conditions during the course of his 
military service.  The examiner stated that it was as least 
as likely as not that the appellant would have developed 
degenerative changes in his spine regardless of his military 
service.  The examiner further observed that there was no 
ascertainable scientific relationship between the appellant's 
degenerative joint disease in his knee and his spine.  

In a letter dated in July 1998, J.R.L., M.D., a 
rheumatologist, observed that the appellant had degenerative 
joint disease in the right knee and in his hips, as well as 
sacroiliitis and back symptoms.  He opined that the presence 
of synovitis of the knees since 1978 coupled with evidence of 
sacroiliitis indicated the possible presence of "B27-
positive arthritis, such as ankylosing spondylitis."  He 
further observed that if finding was correct, the appellant's 
peripheral joint disease and back symptoms were related to a 
"reasonable medical probability."  

In an October 1998 addendum, the VA examiner reviewed the 
July 1998 letter of Dr. J.R.L., and directed that the 
appellant undergo a rheumatologic examination, which was 
conducted in December 1998.  The examiner reviewed several 
past VA medical examinations and radiographic studies dating 
back to 1988.  The appellant reported "occasional episodes" 
of low back pain, particularly during the last three to four 
years of his military service.  The examiner noted that the 
appellant had been previously diagnosed to have synovitis of 
the knees, and that the appellant began having more severe 
low back pain extending into his neck and shoulders in the 
early 1990's.  The examiner noted upon clinical evaluation 
that there was "absolutely no evidence of synovitis."  He 
noted that current radiographic examination of the back and 
neck revealed degenerative changes at several levels, 
including disc space narrowing and osteophyte formation.  

The examiner stated that the bulk of the evidence "argues 
against" the appellant having a spondyloarthropathy 
developing in service.  He noted that there was no evidence 
that the appellant had synovitis, and the appellant's B-27 
arthritis test resulted in negative findings.  He examiner 
specifically opined that the appellant described primarily 
mechanical back and knee pain, and that the latest report of 
arthroscopy of the latter was clearly in substantiation.  He 
noted that the lumbar spine range of motion was "remarkably 
normal," and therefore not usual in an individual with 
ankylosing spondylitis.  He noted that the appellant's 
thoracic spine radiographic examination revealed the presence 
of "Forestier's disease," which was "a form of 
degenerative disease occurring in middle aged and older 
men."  

Relevant law and regulations

Service connection

Under pertinent law and VA regulations, service connection 
may be granted if the evidence establishes that the disorder 
was incurred in service, or in the case of a chronic 
disability such as arthritis was manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303(a), 3.307, 
3.309.  Notwithstanding the foregoing, service connection may 
be granted for disease which is diagnosed after discharge 
from military service, when all of the evidence establishes 
that such disease was incurred in service.  38 C.F.R. § 
3.303(d); See Cosman v. Principi, 3 Vet. App. 303, 305 
(1992). 

Secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a 
service-connected disease or injury. . . ."  38 C.F.R. 
§ 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that a disease or 
disability was either incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1131.  That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). 

As discussed above, arthritis which is manifest to a 
compensable degree within one year after discharge from 
active service may be presumed to have been incurred in 
service.  38 C.F.R. § 3.309(a).  However, it is not required:

". . . that the disease be diagnosed in 
the presumptive period, but only that 
there be then shown by acceptable medical 
or lay evidence characteristic 
manifestations of the disease to the 
required degree, followed without 
unreasonable time lapse by definite 
diagnosis. Symptomatology shown in the 
prescribed period may have no particular 
significance when first observed, but in 
the light of subsequent developments it 
may gain considerable significance.  
Cases in which a chronic condition is 
shown to exist within a short time 
following the applicable presumptive 
period, but without evidence of 
manifestations within the period, should 
be developed to determine whether there 
was symptomatology which in retrospect 
may be identified and evaluated as 
manifestation of the chronic disease to 
the required 10 percent degree."

38 C.F.R. § 3.307(c).


The well-grounded claim requirement

Under 38 U.S.C. A. § 5107(a), an applicant for VA benefits 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded," meaning that the claim is "one which is . . 
. capable of substantiation."  Further, the claim "need not 
be conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's alone.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  

It has been observed that in Epps, the Federal Circuit Court 
of Appeals "definitively held that 'there is nothing in the 
text of [38 U.S.C.A] § 5107 to suggest that [] VA has a duty 
to assist a claimant until the claimant meets his or her 
burden'" of establishing a well-grounded claim before 
providing any assistance to the claimant."  Morton v. West, 
12 Vet. App. 477, 481 (1999) (emphasis added).   It was also 
noted that the claimant's burden to produce evidence to 
render a claim well grounded was a "condition precedent 
established by Congress" that neither VA nor the Court was 
free to ignore.  Morton, 12 Vet. App. at 485.    

In order for a claim of entitlement to service connection to 
be well grounded, there must have been presented competent 
evidence of a current disability; a disease or injury which 
was incurred in service, and a nexus between the disease or 
injury and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996)(table); see Watai v. Brown, 9 Vet. App. 441, 443 
(1996).  In ascertaining whether a claim is well grounded, 
the truthfulness of evidence proffered in its support is 
presumed.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

A secondary service connection claim must also meet the well 
groundedness requirement.  See Libertine, 9 Vet. App. at 523.  
Such a claim is well grounded only if there is medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998); see also  Locher v. Brown, 9 Vet. App. 535, 
538-39 (1996).

In Savage v. Gober, 10 Vet. App. 488 (1997) it was held that 
a claim may be well grounded based on application of the rule 
for chronicity and continuity of symptomatology, presently 
set forth in 38 C.F.R. § 3.303(b) (1999).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, that shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such the condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded or 
reopened on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 
Vet. App. at 497-98.  

However, the Savage decision has been clarified in that it 
"clearly held that 
38 C.F.R. § 3.303 does not relieve the appellant of his 
burden of providing a medical nexus.  Rather, a claimant 
diagnosed with a chronic condition must still provide a 
medical nexus between his current condition and the putative 
continuous symptomatology. Until the appellant presents 
competent medical evidence to provide a relationship between 
his current disability and either an in-service injury or his 
continuous symptomatology, his claim cannot be considered 
well grounded."  Voerth v. West, 13 Vet. App. 117, 120 
(1999).   

Analysis

Initial matters - well-groundedness of the claims/duty to 
assist/standard of proof

As is set forth above, the predicate question to be answered 
in this matter is whether  the appellant has presented 
evidence of a well-grounded claim; i.e., whether there is 
evidence that renders plausible a connection between his 
diagnosed spinal degenerative joint disease and degenerative 
disc disease of the lumbar spine with any incident of the 
appellant's military service or to his service-connected 
bilateral knee disorder.  

Applying the Caluza/Reiber analysis, there is ample medical 
evidence that the claimed disabilities currently exist.  What 
must be determined is the relationship between these claimed 
disabilities and the appellant's service or his service-
connected knee disability.  This must be resolved by 
examination of the medical evidence of record.  

The Board has carefully considered all evidence of record 
submitted in support of the appellant's claimed entitlement 
to service connection for the orthopedic disorders in 
question and presumed it credible.  See King, supra.  
Moreover, at this point in the analysis, evidence against the 
claim is not considered.  

The Board has identified evidence that is clearly supportive 
of the claim in the form of the August 1993 letter of Dr. 
T.H.Y., who stated that appellant had lumbosacral arthritis 
and degenerative disc disease  "to a significant degree" 
upon his discharge from active duty.  In his November and 
December 1996 letters, Dr. S.H.K. similarly reported that the 
appellant had a longstanding degenerative joint condition of 
his cervical, dorsal and lumbar spine that had "most 
likely" progressed since the appellant's retirement from the 
Air Force.  The letters from these physicians further reflect 
that the opinions were based upon then contemporaneous 
clinical testing, to include radiographic studies.  

In addition, in his July 1998 report, rheumatologist J.R.L. 
opined that there existed a "reasonable medical 
probability" that the appellant's bilateral knee synovitis, 
(existing since shortly after his military retirement in 
1978) coupled with the diagnosed sacroiliitis, suggested the 
presence of possible arthritis, such as ankylosing 
spondylitis.  With these clinical findings, the 
rheumatologist opined that there was a "reasonable medical 
probability" that the appellant's peripheral joint disease 
and his back symptoms were related.  

These opinions suggest in sum that the appellant's 
degenerative disorders existed to some degree at the time of 
his retirement from active military service or are related to 
his service connected bilateral knee disability.  The Board 
therefore concludes that the appellant has submitted well-
grounded claims for The Board finds that the appellant has 
submitted well-grounded claims of entitlement to service 
connection for degenerative joint disease and degenerative 
disc disease of the lumbar spine and for degenerative joint 
disease of the cervical and dorsal spine.  

Having found that the appellant's claims are well grounded 
does not end the Board's inquiry.  Rather, in this case, it 
places upon VA the duty to assist the appellant in the 
development of the claim by obtaining relevant records which 
could possibly substantiate the claim and conducting 
appropriate medical inquiry.  See Peters v. Brown, 6 Vet. 
App. 540, 542 (1994); see 38 U.S.C.A. § 5107(a).  In this 
case, there is ample medical and other evidence of record, 
which has been reported in detail above, the appellant has 
been provided with a VA examination in 1998, and there is no 
indication that there are additional records that have not 
been obtained and which would be pertinent to the present 
claims.  Thus, no further development is required in order to 
comply with VA's duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  See 38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A.  § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert, supra, it was observed that a veteran 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail in a 
claim for VA benefits.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Discussion

At the outset of its discussion of the merits of these 
claims, the Board wishes to make it cleat that while the 
appellant's assertions are presumed for the limited purpose 
of ascertaining whether his claims are well grounded, it is 
well-settled that the presumption of credibility does not 
extend beyond this predicate determination.  Chipego v. 
Brown, 4 Vet. App. 102, 104-105 (1993).  The Board is then 
required to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole. 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

As an initial matter, the Board does not question the fact 
that the appellant may make probative statements concerning 
physical symptomatology he experiences.  However, for reasons 
expressed below the Board does not find to be credible the 
appellant's recent accounts of having developed back pain 
during the course of his military service.  

As is noted above, with the exception of an acute episode of 
upper back pain that was attributed to an upper viral 
infection, the appellant's service medical records are wholly 
devoid of any diagnoses, complaints, or symptoms of back pain 
while he was in military service.  The Board places great 
weight of probative value upon the periodic service 
department physical examinations conducted in March 1957, 
November 1958, January 1966, July 1968, October 1973 and May 
1977; all reflecting that the appellant's back was noted to 
be normal upon clinical evaluation.  

Of particular probative value with regard to the appellant's 
current contention that his back pain began shortly before 
his retirement from service in February 1978, the appellant 
specifically denied then having, or ever having recurrent 
back pain.  

The appellant's subjective report as to the onset of his back 
symptoms is dated in July 1993, approximately 15 years after 
his retirement from military service in 1978.  The appellant 
then reported that he developed back symptoms two and one 
half years previously; or approximately at the beginning of 
1991.  Thus, the appellant's earliest report of having back 
pain places the beginning of his back symptoms approximately 
13 years after he was retired from active military service.  
Moreover, in the interim between his discharge and the 
appellant's report of the onset of his symptoms, the clinical 
medical evidence of record indicates that the appellant was 
extremely physically active.  In December 1979, the appellant 
was "working out" two or three times a week at a health 
club.  In February 1989, the appellant's treating physician 
appears to have been impressed with the appellant's physical 
capability as evidenced by his observation that the appellant 
was then "working out like a mad man," and that he was 
doing "all kinds of both aerobic and anaerobic types of 
activities."  

In short, the Board finds the appellant's recent statements 
concerning the onset of his back symptoms, which appear to 
have been made at about the same time as his claim for VA 
benefits for back disability was pending, to be not credible 
in light of his previous statements to the contrary and of 
the contemporaneous service medical records showing no such 
complaints.

Having found that the appellant's account of the onset of his 
symptoms occurring in service is plainly not credible, the 
Board will proceed to analyze the medical evidence of record.  
The Board notes that the "treating physician rule" that 
gives the opinions of treating physicians greater weight in 
evaluating medical evidence has been rejected in the context 
of veterans benefits claims.  See Van Slack v. Brown, 5 Vet. 
App. 499, 502 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 
473 (1993).   

Clearly in favor of the claim are the reports of Drs. T.H.Y. 
and S.H.K.  However, the Board first generally observes that 
it is unknown upon what data these physicians relied upon in 
their assessment of the appellant's development of 
degenerative disc and joint disease.  It may be observed that 
the physicians' assessments appear in large part to have been 
based upon the appellant's report of the history of his 
disorder.  As is noted above, to the extent that they were so 
rendered, they are of significantly diminished probative 
value as they were based upon clearly inaccurate or 
incomplete information.  A medical diagnosis is only as 
credible as the history on which it is based.  See Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993); see also Elkins v. Brown, 
5 Vet. App. 474, 478 (1993):

           Although [the doctor] examined appellant on many 
occasions,
           there is no indication that he formed his opinion 
[that the veteran's
           disability was service-connected] on a basis 
separate from appellant's
           recitation of his medical and service background.

See also Swann v. Brown, 5 Vet. App. 229, 233 (1993) [a 
diagnosis "can be no better than the facts alleged by the 
appellant"].

With respect to Dr. T.H.Y.'s observation that the appellant's 
lumbar spine degenerative joint disease existed but was 
"asymptomatic" at his 1978 retirement, the basis for this 
statement, as well as the basis the for the statement that 
the condition existed "to a significant degree" was 
unstated and remains unknown.  Importantly, there is no 
evidence that Dr. T.H.Y. had any information other than that 
related to him by the appellant.  In addition to a lack of 
explanation as to how a back disability could exist "to a 
significant degree" during and shortly after service in the 
complete absence of any contemporaneous medical evidence is 
unclear.  Moreover, there is no mention of the appellant's 
extended, and extensive, aerobic and anaerobic physical 
conditioning program undergone since his retirement from 
active military service and what part, if any, it played in 
the development of the appellant's disorder, which was not 
clinically identified until 1993.  For these reasons, the 
Board assigns little weight of probative value on Dr. Y.'s 
opinion.

Dr. S.H.K.'s December 1996 opinion that the appellant's 
chronic degenerative neck and upper back were 
"longstanding" and had "most likely progressed since [the 
appellant's] 1978 discharge," is similarly of little 
probative value.  First, the Board notes that Dr. S.H.K. 
apparently began providing the appellant with medical care in 
November 1996, shortly before issuance of the letter and 
during a time when the appellant was seeking VA benefits for 
his back disabilities..  His November 1996 examination report 
evidently reflects that he was apparently unaware of the 
appellant's medical history as is shown in the claims folder.  
Specifically, Dr. S.H.K. noted that the appellant's back 
complaints were "insidious" in onset, and the symptoms 
"began without a specific inciting event."  However, the 
July 1993 VA examination report indicates that the appellant 
stated at that time that his back problems began in 1991 
while he was doing abdominal "crunches".  Plainly, this 
observation is not supported by the record as is detailed 
above.  

As with the report of Dr. T.H.Y., the December 1996 opinion 
of Dr. S.H.K. that the appellant's disorder was 
"longstanding" and had progressed since his discharge from 
military service is without foundation as to its basis and 
appears to be based entirely on the recently self-reported 
history of the appellant.  Also as regards the former 
opinion, there is no mention of the appellant's "working out 
like a mad man" since his retirement from active military 
service and what part, if any, it played in the development 
of the appellant's disorder.  In particular, unaddressed by 
both physicians is the point at which the appellant first 
reported he experienced back pain: early 1991, when the 
appellant was performing abdominal exercises involving 
partial sit-ups.  The absence of this critical information 
renders the opinions to be of significantly diminished 
probative value, as their ultimate conclusions are only as 
good as the facts upon which they are based.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993). 
 
As to the May 1997 VA examination report, in which the 
examiner opined that the appellant's bilateral synovitis of 
the knees was the same disease process which was present in 
his cervical spine, the Board first observes that although 
the appellant then reported he had undergone no treatment for 
cervical pain while on active duty, he nonetheless developed 
neck pain while on active duty in the 1970s.   As is noted 
above, in light of the negative service medical records and 
the appellant's denials of such symptoms during service, his 
assertion as to symptoms is not credible.  Indeed, the 
examiner observed that there was "no evidence" that the 
appellant had neck problems while on active duty.  

To the extent that the May 1997 VA examiner opined that the 
appellant "may have developed degenerative joint disease 
while on active duty," she appears to have so opined based 
upon information provided to her by the appellant that he 
received medical treatment for the cervical problem shortly 
after retirement.  Reiterating, there is no contemporaneous 
evidence that the appellant had treatment or symptoms of a 
spinal disorder until early 1991, fully 13 years after he was 
retired from active military service.    

The Board finds particularly probative the report of the 
April 1998 VA examination.  Notwithstanding the appellant's 
unsubstantiated report to the examiner that he began 
developing "spinal pain, including lower back and neck 
pain" while on active military duty, the examiner found no 
scientific basis upon which to relate the appellant's 
disorders to any incident of his military service.  In so 
doing, the examiner clearly had before him for review 
relevant evidence of record, inasmuch as he commented upon 
both the lack of any evidence of treatment in service and the 
opinion and clinical findings of Dr. S.H.K.  The examiner 
further noted that the appellant would have developed 
degenerative joint disease regardless of military service, 
and that the appellant's diagnosed osteoarthritis had no 
relationship to his service-connected bilateral knee 
synovitis.
  
The Board has also carefully considered the July 1998 opinion 
of Dr. J.R.L., a rheumatologist.  As is noted above, Dr. L. 
opined that the presence of synovitis in the appellant's 
knees in 1978, coupled with radiographic evidence of 
sacroiliitis raised the question of possible "B27-positive 
arthritis, such as ankylosing spondylitis," suggesting that 
the appellant's peripheral joint disease and back symptoms 
were related.  There is no evidence, however, that 
appropriate clinical testing was done at the time.

On the other hand, the December 1998 VA rheumatologic 
examination clearly revealed that the appellant did not have 
"B27-positive arthritis."  Indeed, clinical testing for 
that disorder resulted in negative findings.  The examiner 
noted that although the appellant had been previously 
diagnosed to have synovitis of the knees, there was then 
"absolutely no evidence of synovitis."  In reviewing past 
and current  radiographic examination, he noted degenerative 
changes at several levels of the neck and back were noted, 
including disc space narrowing and osteophyte formation.  He 
opined that the bulk of the evidence "argues against" the 
appellant having a spondyloarthropathy developing in service.  
Indeed, he noted that the lumbar spine range of motion was 
"remarkably normal," (which would not be usually found in 
ankylosing spondylitis), and that the appellant had 
"Forestier's disease," which was "a form of degenerative 
disease occurring in middle aged and older men."  This 
statement indicated, with reasons given therefor, that the 
examiner believed there was no relationship between the 
claimed back disabilities and the appellant's service.  The 
Board observes in passing that the appellant was 43 years of 
age at the time of his retirement from the service and 58 
years of age in July 1993, when his back problem was 
initially diagnosed.

In addition, as noted above, the April 1998 VA examiner 
opined that the appellant's diagnosed osteoarthritis had no 
relationship to his service-connected bilateral knee 
synovitis.

In this matter, the evidence clearly preponderates against 
the claim.  The evidence in this case supporting the 
appellant's contentions are the appellant's own accounts, and 
the reports of Drs. T.H.Y and S.H.K., which as discussed in 
detail above are in essence are based on the appellant's 
contentions.  However, the appellant's recent account of back 
problems in service has been contradicted by his service 
medical records, and his own earlier statements.  
Accordingly, the physicians' opinions based thereon are 
rendered of significantly diminished probative value.  This 
is due to the absence of any further explanation for their 
opinions of either the onset of the orthopedic disorder in 
question or its linkage to the appellant's service-connected 
knee disorder or his military service.  The Board cannot 
discern any independent evaluation or verification of the 
appellant's statement by these physicians.  This case is 
accordingly unlike the situation in Hernandez-Toyens v. West, 
11 Vet. App. 379 (1998).  In that case, the examiner did not 
merely transcribe the veteran's statements, but rather 
reviewed the record and arrived at a medical conclusion based 
on the evidence.

The appellant's service medical records show no complaint, 
treatment, symptoms, or diagnoses of lumbar, dorsal, or 
cervical pain as he now claims.  Informed medical examiners 
and even the appellant's treating physicians have identified 
no scientific basis upon which to conclude that the 
appellant's back symptoms, with an onset approximately 13 
years after he was retired from active duty, had their origin 
during the course of his military service or as a result of 
the appellant's bilateral knee disorder.  The evidence of 
record points to a most strenuous workout regimen after 
service which both belies the appellant's later-stated 
contentions of back problems and furnishes a possible reason 
for the current back problem.  See, in particular, the 
reports of the December 1979 and May 1989, which made no 
mention of back problems, and the report of the July 1993 VA 
examination, in which the appellant stated that his back 
problems started with exercising in 1991.  

In short, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the claim.  Service connection for the disorders at 
issue is therefore denied.  


ORDER

Service connection for degenerative joint disease and 
degenerative disc disease of the lumbar spine is denied.

Service connection for degenerative joint disease of the 
cervical spine is denied.  

Service connection for degenerative joint disease of the 
dorsal spine is denied.  


REMAND


The record reflects that by rating decision dated in October 
1991, service connection was granted for a psychiatric 
disorder, and a 10 percent disability evaluation was 
assigned.  The appellant filed a timely notice of 
disagreement relative to the assigned disability rating in 
February 1992.  By rating decision dated in September 1993, 
the disability rating was assigned to 30 percent.  Although 
the RO found that the September 1993 rating decision 
constituted a "complete grant" under the notice of 
disagreement filed, there is no indication of record that the 
appellant desired to withdraw his claimed entitlement to a 
greater disability rating than assigned.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) [in both the claim for a greater 
disability rating on an original claim and for an increased 
rating, the veteran will generally be presumed to be seeking 
the maximum benefit allow by law and regulation, and the 
claim remains in controversy where less than the maximum 
available benefit is awarded].  

The Board observes that effective November 7, 1996, during 
the pendency of this appeal, VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, was amended with regard to 
rating mental disorders.  See 38 C.F.R. § 4.130.  Because the 
appellant's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him. See Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).  However, the appellant in this matter has not 
been apprised of the revised rating criteria.  The Board 
therefore finds that it may not proceed with a decision on 
the merits of the appellant's claim, with consideration of 
the original and revised regulations, without prejudice to 
the appellant.  See Bernard v Brown, 4 Vet. App. 384, 393-
394(1993).  The Board will therefore remand the pending claim 
of entitlement to a disability rating greater than assigned 
for an anxiety disorder.  

The Board notes that the last VA psychiatric examination of 
record appears to have been in October 1995.

The issue of the appellant's claimed entitlement to a 
disability rating greater than 30 percent for an anxiety 
disorder is REMANDED for the following actions:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, 
private, or other medical treatment that 
is not evidenced by the current record.  
The appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.

2.  The appellant should be scheduled for 
a VA psychiatric examination for the 
purpose of ascertaining the current level 
of his disability.  The report of the 
examination should be associated with the 
appellant's VA claims folder.


3.  After receipt of the above, the RO 
should reevaluate all of the evidence of 
record with regard to the appellant's 
assigned disability rating, and apply the 
rating criteria most favorable to the 
appellant.  Because the appellant's claim 
has been in continuous appellate status 
since the filing of his notice of 
disagreement following the initial grant 
of service connection, inquiry must be 
upon all medical and lay evidence of 
record reflecting the severity of his 
disability since the submission of his 
claim.  See Fenderson v. West, 12 Vet. 
App. 119 (1999). 

If the benefit sought is not granted, (i.e., in the absence 
of a grant of the highest disability rating assignable), the 
appellant and his representative should be furnished with a 
Supplemental Statement of the Case and provided an 
opportunity to respond. The Supplemental Statement of the 
Case should include discussion of the current rating criteria 
for the evaluation of mental disorders.  The case should then 
be returned to the Board for further appellate consideration. 
By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court). The Court has stated 
that compliance by the Board or the RO is neither optional 
nor discretionary. Where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 


